 


 HR 5646 ENR: To study and promote the use of energy efficient computer servers in the United States.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 5646 
 
AN ACT 
To study and promote the use of energy efficient computer servers in the United States. 
 
 
1.StudyNot later than 180 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency, through the Energy Star program, shall transmit to the Congress the results of a study analyzing the rapid growth and energy consumption of computer data centers by the Federal Government and private enterprise. The study shall include— 
(1)an overview of the growth trends associated with data centers and the utilization of servers in the Federal Government and private sector; 
(2)analysis of the industry migration to the use of energy efficient microchips and servers designed to provide energy efficient computing and reduce the costs associated with constructing, operating, and maintaining large and medium scale data centers; 
(3)analysis of the potential cost savings to the Federal Government, large institutional data center operators, private enterprise, and consumers available through the adoption of energy efficient data centers and servers; 
(4)analysis of the potential cost savings and benefits to the energy supply chain through the adoption of energy efficient data centers and servers, including reduced demand, enhanced capacity, and reduced strain on existing grid infrastructure, and consideration of secondary benefits, including potential impact of related advantages associated with substantial domestic energy savings; 
(5)analysis of the potential impacts of energy efficiency on product performance, including computing functionality, reliability, speed, and features, and overall cost; 
(6)analysis of the potential cost savings and benefits to the energy supply chain through the use of stationary fuel cells for backup power and distributed generation; 
(7)an overview of current government incentives offered for energy efficient products and services and consideration of similar incentives to encourage the adoption of energy efficient data centers and servers; 
(8)recommendations regarding potential incentives and voluntary programs that could be used to advance the adoption of energy efficient data centers and computing; and 
(9)a meaningful opportunity for interested stakeholders, including affected industry stakeholders and energy efficiency advocates, to provide comments, data, and other information on the scope, contents, and conclusions of the study. 
2.Sense of CongressIt is the sense of Congress that it is in the best interest of the United States for purchasers of computer servers to give high priority to energy efficiency as a factor in determining best value and performance for purchases of computer servers. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
